SHEPHERD, J.
The mother, C.R., petitions this Court for a writ of mandamus on her Motion for the Appointment of an Attorney for the Child in this case. The trial court declined to rule on the motion on the ground that several orders in the case are pending review before this court.
Upon consideration of the nature of the motion and the substance of the orders under review, we find the trial court retains concurrent jurisdiction with this court to rule upon the motion. See J.B.P.F. v. Dep’t of Children & Families, 869 So.2d 1289, 1290 (Fla. 4th DCA 2004) (citing Bradenton Group, Inc. v. Dep’t of Legal Affairs, 701 So.2d 1170, 1180 (Fla. 5th DCA 1997), approved in part and quashed in part, 727 So.2d 199 (Fla.1998) (“The lower court is prohibited only from altering the order or acting in any manner with respect to its appealed order as might frustrate the efforts of the appellate court or render moot its labors.”)); Bailey v. Bailey, 392 So.2d 49, 52 (Fla. 3d DCA 1981) (“Whether the trial court lacks jurisdiction depends not simply on the fact that an appeal in the case has been taken and is pending, but rather on the nature of the action being taken by the trial court in relation to the subject matter of the pending appeal.”).
Petition granted; writ withheld.